Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/21 has been hereby entered.


2. Claims 35-40 and 42-63  are pending and allowed.



REASONS FOR ALLOWANCE


3. The following is an Examiner's Statement of Reasons for Allowance: 

The previous  rejection of  record, mailed on 12/04/20 is hereby withdrawn in view of: 

Declaration filed under 37 CFR1.132 by Dr. Leen on 07/21/21.  

Said  declaration  stated  at least two features of the present claims provide an unexpected and significant beneficial effect on the expansion of T cells, relative to methods for expanding antigen-specific T cells that had previously been known in the art: that the cytokines used in the culture exclude IL-2, and that the components of the culture (antigen, cytokines, media, and nutrients) are added to the culture to initiate the expansion process and subsequently are not added or changed after initiation of the expansion process ( emphases added). 

Dr. Leen further stated that prior to this application, it was standard practice to change/replenish media and incorporate later additions of additional cytokines when expanding T cells. In addition, the inventors on this application found, for the first time, that a culturing method that specifically excludes IL-2, surprisingly, achieves expansion of antigen-specific T cells without also eliciting T cell exhaustion.  

Dr. Leen further  stated that nothing in the claims of the US Patents  ‘316, ‘824  ‘677 or elsewhere in the disclosure of said patents  indicates that a significant improvement would be achieved if IL-2 were specifically excluded from the culture conditions and/or if no cytokines, media, or nutrients were added or changed after the initiation of the expansion process. Therefore, a person having skill in the art would simply have no reason to perform the method 


4. The prior art does not teach or suggest an in vitro expansion process of antigen-specific T cells as recited in claims 35-40 and 42-63.


5.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker can be reached on 571/ 272-3181.  

The fax number for the organization where this application or proceeding is assigned is 571-273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644